Estate of Pierce v Madejski (2022 NY Slip Op 03676)





Estate of Pierce v Madejski


2022 NY Slip Op 03676


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed June 3, 2022.)


MOTION NO. (215/22) CA 21-00109.

[*1]ESTATE OF MARK D. PIERCE, DECEASED, BY AND THROUGH DEBORAH PIERCE, AS EXECUTRIX, AND DEBORAH PIERCE, INDIVIDUALLY, PLAINTIFF-RESPONDENT, 
vTHOMAS MADEJSKI, M.D., JOSEPH MISITI, M.D., DALE W. SPONAUGLE, M.D., RADIOLOGY SOLUTIONS ASSOCIATES, PLLC, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motions to withdraw appeals granted and the appeals are dismissed, with costs payable to plaintiffs-respondents.